DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II- production method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2022.
Applicant’s election of Group I- product claims of an oral appliance in the reply filed on 03/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Thus, claims 1-10 are being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the brace” should read as “the arch form teeth brace”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4 and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richter (US 20190159869 A1).
Regarding claim 1, Richter discloses an oral appliance (Abstract, Figure 1- dental retainer 1) as swallow training auxiliary device (Figure 1- dental retainer 1 is capable of functioning as a swallow training device; see MPEP 2111.02 for reference regarding intended use in the preamble) with open occlusal surface (Figure 1- passthrough openings 19, 27 and aperture 42, Figure 4- shows open occlusal surface of the dentition 3, [0021 & 
Regarding claim 2, Richter discloses the device according to claim 1 as discussed above. Richter further discloses wherein the outer edge (Figures 4 thru 6- labial peripheries 35, 50) includes an outer edge binding surface corresponding to an arranged configuration of an external surface of the teeth of upper dental arch (Figures 4 thru 6- shows peripheries 35,50 of the retainer body 2 extending over the external surface of the 
Regarding claim 3, Richter discloses the device according to claim 1 as discussed above. Richter further discloses wherein the open fixing frame is (Figure 1- retainer body 2) made from elastic materials, such as thermoplastic resin plate ([0019]- “the retainer body (2) can be produced by disposing a formable or thermoformable plastic (7) on the dental cast (6). The formable or thermoformable plastic (7) can be formed about the dental cast (6), and as to particular embodiments, one or more of heat (H), vacuum (V) or pressure (P) can be applied to the formable or thermoformable plastic (7) to allow or assist in forming the formable or thermoformable plastic (7) to the configuration of the dental cast (6).”, wherein it is understood that the material is elastic as it is capable of being “formable” within a dental cast). 
Regarding claim 9, Richter discloses the device according to claim 1 as discussed above. Richter further discloses the open fixing frame (Figure 1- retainer body 2) is 15configured to be only mounted on the teeth of upper dental arch ([0017]- “For purposes of this description, reference will first be made to a retainer body (2) produced to receive the dentition (3) of the maxillary dental arch (4A).”, Figures 1 thru 7).
Regarding claim 10, Richter discloses the device according to claim 1 as discussed above. Richter further discloses the open fixing frame (Figure 1- retainer body .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 20190159869 A1) in view of Hanna (US 20110030704 A1).
Regarding claim 4, Richter discloses the device according to claim 1 as discussed above. 
Richter does not disclose wherein the palate pad is made from soft material, such as denture soft liner. Hanna teaches an analogous oral appliance (Abstract, Figure 3- mouth protector 30 with mandibular arch 32) wherein the appliance is made from soft 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the material of the palate pad of Richter to be specifically formed of soft material such as a denture soft liner as taught by Hanna. A skilled artisan would have been motivated to utilize a soft material for the palate pad because Hanna suggests that having soft materials for the oral appliance provides for a more comfortable and better fitting oral appliance (Hanna- [0026]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 20190159869 A1) in view of Kaner (US 20150230970 A1).
Regarding claim 5, Richter discloses the device according to claim 1 as discussed above.
Richter does not disclose wherein an auxiliary binding structure is disposed on the inner edged, and the palate pad is fixed to the inner edge by means of the auxiliary binding structure. Kaner teaches an analogous oral appliance (Abstract, Figure 2A- bite block 34) wherein an auxiliary binding structure (Figure 2A- receiving cylinders 36) is disposed on the inner edge (Figure 2A- receiving cylinders 36 are shown to be disposed on an inner edge of bite block 34), and an analogous palate pad (Figure 2A- tongue restrictor 38) is fixed to the inner edge by means of the auxiliary binding structure (Figures 2A & 2B- plurality of connecting rods 40 engage with the plurality of receiving cylinders 36 to fix the restrictor 38 to the inner edge of the bite block, [0026]), providing for removable and adjustable placement of the palate pad relative to the bite block or oral appliance 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the brace and palate pad of the oral appliance of Richter to have an auxiliary binding structure disposed on an inner surface of the brace and the palate pad fixed to the inner edge by means of the auxiliary binding structure as taught b Kaner. A skilled artisan would have been motivated to utilize an auxiliary binding structure to fix the palate pad to the inner edge of the brace because Kaner suggests that this allows for removable and adjustable placement of the palate pad relative to the bite block or oral appliance positioned over the user’s teeth (Kaner- [0026]).
Regarding claim 6, Richter as modified by Kaner teaches the device according to claim 5 as discussed above. Richter as modified by Kaner further teaches wherein the auxiliary binding structure (Kaner Figure 2A- receiving cylinders 36) is provided with several through holes (Kaner Figures 2B and 5- shows receiving cylinders 36 to be hollow and to have a plurality of holes 37, [0026]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 20190159869 A1) in view of Parkar (US 20210393385 A1), as further evidenced by Oxford Languages (see attached NPL).
Regarding claim 7, Richter discloses the device according to claim 1 as discussed above.
Richter does not disclose wherein the plate pad includes a baseplate and colloid layers coated on two opposite surfaces of the baseplate. Parkar teaches an analogous oral appliance (Abstract, Figure 1- dental appliance 100) wherein the appliance includes a baseplate (Figures 1 & 2- shell 102) and colloid layers (Figure 1- ion exchange coating 110, [0028]- “Ion exchange is the reversible exchanging of ions between a solid, e.g., an ion exchange layer, and a liquid. The solid in the ion exchange can exchange ions without both, include an ion exchange coating layer 110”), providing for therapeutically beneficial ions to the mouth of the patient to improve oral health (Parkar- [0025]). A person of ordinary skill would recognize that the oral appliance of Richter which includes a fixed palate pad with the frame may have a baseplate with colloid layers disposed throughout the structure as instantly claimed and taught by Parkar. Richter and Parkar are analogous because they both teach oral appliances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the oral appliance which includes a palate pad fixed to the frame of Richter to include a baseplate- which would include the palate pad- and colloid layers respectively coated on two opposite surfaces of the baseplate as taught by Parkar. A skilled artisan would have been motivated to utilize a baseplate with colloid layers disposed on each surface of the baseplate of the oral appliance because Parkar suggests that this provides for therapeutically beneficial ions to the mouth of the patient to improve oral health (Parkar- [0025]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 20190159869 A1) in view of Parkar (US 20210393385 A1), in further view of Hanna (US 20110030704 A1).
Regarding claim 7, Richter as modified by Parkar teaches the device according to claim 6 as discussed above. Richter as modified by Parkar further teaches wherein the open fixing frame (Richter Figure 1- retainer body 2) and the baseplate (Parkar Figure 1- thermoformable plastic (7) on the dental cast (6). The formable or thermoformable plastic (7) can be formed about the dental cast (6), and as to particular embodiments, one or more of heat (H), vacuum (V) or pressure (P) can be applied to the formable or thermoformable plastic (7) to allow or assist in forming the formable or thermoformable plastic (7) to the configuration of the dental cast (6).”, wherein it is understood that the material is elastic as it is capable of being “formable” within a dental cast; Parkar [0051]- “The shell 102 of the orthodontic appliance 100 is an elastic polymeric material that generally conforms to a patient's teeth, and may be transparent, translucent, or opaque. In some embodiments, the shell 102 is a clear or substantially transparent polymeric material that may include, for example, one or more of amorphous thermoplastic polymers, semi-crystalline thermoplastic polymers and transparent thermoplastic polymers chosen from polycarbonate, thermoplastic polyurethane”) and there are colloid layers (Parkar Figure 2- ion coating 110, [0025]).
Richter as modified by Parkar does not teach wherein the colloid layers are made from soft material, such as denture soft liner. Hanna teaches an analogous oral appliance (Abstract, Figure 3- mouth protector 30 with mandibular arch 32) wherein the layers of the appliance are made from soft material (Figure 6- shows the multilayer structure of the protector 30 wherein the layers 60,62,66,68 specifically includes a gel layer 66 and a soft cushiony deformable layer 68, [0054-0055]), such as denture soft liner ([0011]- discusses example protective devices for application to the teeth which include “soft denture liner materials”), providing for a more comfortable and better fitting oral appliance (Hanna- 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the material of the colloid layers of the oral appliance of Richter as modified by Parkar to be specifically formed of soft material such as a denture soft liner as taught by Hanna. A skilled artisan would have been motivated to utilize a soft material for the colloid layers because Hanna suggests that having soft materials for the oral appliance provides for a more comfortable and better fitting oral appliance (Hanna- [0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190125572 A1 (Aarestad)- oral mouthpieces with an adhesive colloid layer and thermoplastic mouthpiece
US 20160287429 A1 (Lin)- maxillary mouthpiece with palate arch
US 6766802 B1 (Keropian)- sleep appliance with outer frame and palate portion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 24, 2022

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786